PER CURIAM.
The State of Florida seeks certiorari review of certain trial court orders in a capital sexual battery case. We decline to address whether the procedures ordered by the trial court on the issue of unavailability of the child witness were a departure from the requirements of law in light of the State’s subsequent decision to call the victim as a witness and the trial court’s determination that its order was made moot by the State’s decision.
We grant the writ as to the evidentiary rulings of the trial court contained in the order dated October 20, 2004, which it based on its interpretation of Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004). Recently, we issued our decision in State v. Causey, 898 So.2d 1096 (Fla. 5th DCA 2005), where similar rulings by the same trial judge were reversed. This order must also be vacated in light of Causey.
WRIT GRANTED; ORDER VACATED.
GRIFFIN, PALMER and TORPY, JJ., concur.